                    Case 1:19-cr-00065-SPW Document 148 Filed 01/25/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                    JUDGMENT IN A CRIMINAL CASE


 V.

                                                                             Case Number: CR I9-65-BLG-SPW-I
 STEPHEN PHILLIP CASHER                                                      USM Number: 17662-046
                                                                             Mark D. Parker
                                                                             DcfciicJaiil's Altorney



THE DEFENDANT;
       pleaded guilty to count(s)                        1 and 7 of the Superseding Indictment
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                   Offense Ended   Count
  I8:1344A.F Bank Fraud and 18:2 Aiding and Abetting.                                                  06/24/2015
  I8: ]957-4601.F and 2 Money Laundering; Aiding and Abetting                                          06/24/2015




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 13   Count(s) 2 through 6 and 8 through 13 □ is 3 are dismissed on the motion of the United States

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             January 22.2021
                                                             Dale oflmposilioii ofJiidgmcnl




                                                            .oigiiatiire of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Tille orjudac


                                                             January_22,2021
                                                             Date
Case 1:19-cr-00065-SPW Document 148 Filed 01/25/21 Page 2 of 7
Case 1:19-cr-00065-SPW Document 148 Filed 01/25/21 Page 3 of 7
Case 1:19-cr-00065-SPW Document 148 Filed 01/25/21 Page 4 of 7
Case 1:19-cr-00065-SPW Document 148 Filed 01/25/21 Page 5 of 7
Case 1:19-cr-00065-SPW Document 148 Filed 01/25/21 Page 6 of 7
Case 1:19-cr-00065-SPW Document 148 Filed 01/25/21 Page 7 of 7
